Case 5:20-cv-00143-TKW-MJF Document 1-1 Filed 05/12/20 Page 1 of 4




        EXHIBIT "A"
               Case E-Filed
 Filing # 106460362 5:20-cv-00143-TKW-MJF   Document
                            04/20/202003:12:01 PM 1-1 Filed 05/12/20 Page 2 of 4



                IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                             IN AND FOR BAY COUNTY, FLORIDA
                                      CIVIL DIVISION

            J.W. MARINER CORPORATION,


                    Plaintiff,                             Case No.

               v.

            ZURICH AMERICAN INSURANCE COMPANY,

                    Defendant.
o
N
o           ----------------------~
                                              /
N


                                    PETITION TO COMPEL APPRAISAL

                    Plaintiff, lW. MARINER CORPORATION ("Plaintiff') by and through the

            undersigned counsel, files this Petition to Compel Appraisal, Select Umpire and

            Declaratory    Action   against   Defendant,     ZURICH     AMERICAN        INSURANCE

            COMP ANY ("Defendant") and states the following:

                                                    COUNT I

               1. This is an action for damages in excess of Thirty Thousand One Dollars

            ($30,001.00) exclusive of court costs, prejudgment interest and attorneys' fees.

               2. At all times material hereto, Plaintiff had an insurable interest in real property

            located at 615-637 N Highway 231, Panama City, in Bay County, Florida 32405

';::        (hereinafter the "insured premises").
c.
<C
....
N              3. At all times material hereto, Defendant was an insurance company authorized to
!:
o
            conduct business in the State of Florida and was engaged in the business of insurance in

            Bay County, Florida.
  Case 5:20-cv-00143-TKW-MJF Document 1-1 Filed 05/12/20 Page 3 of 4



    4. On or about March 10,2018, a wind event which caused physical damages to the

insured's premises which are covered under the policy. See Exhibit A, the policy.

    5. The subject insurance policy was in full force and effect at the time of the loss.

    6. Plaintiff submitted a proof of loss, all documents/information requested that were

in its possession, allowed inspections of the property, submitted to an examination under

oath and offered that Plaintiff's public adjuster and contractor would be available to

discuss any questions Defendant had regarding the claim.

    7. On November 19, 2019, Plaintiff requested to resolve the differences in appraisal.

Please see Exhibit B, letter requesting appraisal.

    8. Plaintiff has complied with all conditions precedent to the filing of this action,

and/or they have been waived by Defendant. Defendant has failed to pay the full claim

amount owed to Plaintiff. The subject policy states the following:

    B. APPRAISAL

     If we and you disagree on the value of the property or the amount of the loss, either may make written
demand for an appraisal of the loss. In this event, each party will select a competent, disinterested, and
impartial appraiser who has no direct or indirect financial interest in the claim. The two appraisers will
select an umpire. If they cannot agree, either may request that selection of an umpire be made by a judge of
a court having jurisdiction. The appraisers will state separately the value of each item of lost or damaged
property as of the date of loss and amount of loss in accordance with the Valuation provisions of the
applicable Coverage Form or, if not stated, the "actual cash value" and "replacement cost". If they fail
to agree, they will submit their differences to the umpire. A decision agreed to by any two will be binding.

    See page 1 of7, of Exhibit A.

    The Defendant has not named its appraiser within the requisite time.

          9.     Plaintiff made a written demand for an appraisal, but Defendant has

refused to participate in the appraisal process and has failed to timely identify its

appraiser.

    10.           As a result of Defendant's failure to timely name its appraiser, the Plaintiff

was required to retain counsel.



                                                     2
  Case 5:20-cv-00143-TKW-MJF Document 1-1 Filed 05/12/20 Page 4 of 4



    11.        As a result of Defendant's failure to comply with the appraisal procedure

set forth in the policy, Plaintiff has been forced to retain the undersigned attorneys and is

obligated to pay a reasonable fee for their services. Plaintiff is entitled to payment from

Defendant for attorney's fees pursuant to Section 627.428 of the Florida Statutes, legal

assistant fees pursuant to Section 57.104 of the Florida Statutes, and attorney's costs,

including expert fees, pursuant to Section 57.041 of the Florida Statutes.

   WHEREFORE, Plaintiff, lW. MARINER CORPORATION, respectfully requests

this Honorable Court order Defendant to name its appraiser and that Defendant be

required to pay Plaintiffs attorney's fees, costs and prejudgment interest.          Plaintiff

demands a trial by jury on all issues so triable. Plaintiff requests such other relief as this

Court deems just and proper.

DATED: April 20, 2020

                                             MERLIN LAW GROUP, P.A.

                                              lsi Kelly L. Kubiak
                                              KELL Y L. KUBIAK, ESQ.
                                              Florida Bar No.: 108952
                                              777 South Harbour Island Boulevard
                                              Suite 950
                                              Tampa, FL 33602
                                              Telephone: (813) 229-1000
                                              Facsimile: (813) 229-3692
                                              Attorneys for Plaintiff
                                              kkubiak@merlinlawgroup.com
                                              kubiakpl eadings@merlinlawgroup.com




                                              3
